  Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES       OFAMERICA,                )
                                              )
                      Plaintiff,              )

               v.                                       Case No. 20-   01211

$77,471.00 IN UNITED STATES
CURRENCY, More or less,

                      Defendant,


                         COMPLAINTFOR FORFEITURE IN REM

       Piaintiff, United Stales of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges   as   follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                 NATUR.E OF TIIE ACTION

       l       This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $77,471.00 in U.S. Curency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. S 841.

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of: $77,471.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about May 29,2O2O dwing a       traffic

investigation of a rented 2019 Nissan driven by Joseph Cassista on I-70 at milepost 340 in
   Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 2 of 6




Wabaunsee County, in the District of Kansas, The currency is curently in the custody of the

United States Marshal Service,

                                     JURISDICTION AND VENUE

       3.        Plainiiff brings this action in ren in its own right to forfeit and condemn the

defendant   property. This Court      has   jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

       4.        This Court has ,n,.em jurisdiction over the defendant property under 28 U.S,C.

1355(b). Upon frling this complaint, the plaintiff requests that the Court issue      an   arest warrant

irr r,em pursuant to Supplemental Rule G(3)(b), which the       plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

       5.        Venue is proper in this district pursuant to 28 U.S.C. S 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                      BASIS FOR FORFEITURE

       6.        The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(aX6)

because   it constitutes   1) money, negotiable instruments, securities and other things of value

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and secudties used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.        Supplemental Rule G(2)(f) requires this complaint to state s4ficiently detailed

facts to support a reasonable belief that the govemment will be able to meet its burden of proof
     Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 3 of 6




at   trial.   Sichfacts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

         WIIEREFORE, the plaintiff requests that the Court issue      a warrant   for ttre arest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the     plfitiff   be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

         The United States hereby rcquests that trial of the above entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfully submitted,




                                                        coLIND. WOOD,       #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita. Kansas 67202
                                                        (316) 269-6481
                                                        Fax (316) 269-6484
  Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 4 of 6




                                        DECLARATION

       I, Luke Rieger, Task Force OfEcer with the Drug Enforcement Administsation in the

District ofKansas.

       I have read the coot€nts of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the state.ments contained therein are tme to the best of my knowledgo and belief,

       I declare under penalty ofperjury that the foregoing is true and con€ct.
       gxecuted on this   ta   dav   ot l+.f^t*        .2g2g.




                                                     TFO LukeRie{er
Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 5 of 6




                               .EI'FIDAVIT

      I, Luke Rieger, being first   duly aworn' depose and state:
1. Your Affiant has been employed as a Kansas Highway Patrol (KBP)
   Trooper since March 20L0 and has been cross-designated as a DEA
   Task Force Officer since ,tune 2015. My dutiea include
   investigation of violations of the controll-ed Substance Act'
   Title 21 of the United States Code and the forfeitures thereto.
2. The information contained in this affidavit is known to your
   Affiant through personal direct knowledge, and /or through a
   review of official reports prepared by other law enforcement
   personnel.. This affldavlt ls submitted in support of a forfeiture
   hr^^66di    hd


3. on      29, 2020, Kansaa Highway Patrol Trooper chandler Rule
         May
   stopped for a traffic violation a rented 2019 Nissan Altima on
   westbound I-70 at milepost 340 in Wabaunsee county, in the
   District of Kansas. The vehicle was drLven by ,toseph CASSISTA who
   said Lhat he was traveling flom Florida back home to col-orado.
   CASSfSTA told the Trooper that he had driven his brother's car to
   Florida where CASSISTA then spent two weeks visiting family,
4. After the traffic atop' consent to search was requested and
   granted by CASSISTA. CASSISTA flrst told the Trooper that there
   were no large amounts of cash in the vehicle, but later said
   there was an unknown amount of cash. The search located
   977,A'lL.O0 in united states currency in 5 vacuumed-sealed bags in
   a suitcase. The currency was packaged consistent with that of
   narcotic proceeds when packaged for transport '
5. CASSISTA later toLd the investigating DEA agent that CASSISTA had
   driven his friend's car to Fl-orLda to do marijuana business
   consulting.
6. when asked why cAssIsTA had placed the currency into vacuum-
   sealed plastic CASSISTA said because it smelled flke marljuana.
?. CASSISTA has a crimLnal historv for theft.
Case 6:20-cv-01211-HLT-GEB Document 1 Filed 08/04/20 Page 6 of 6




8. Later, at another location, a certifled d-rug d€tection canlne
   alerted to the odor of controlled substances emlttlnq from the
    currency.
 9. Based on the lnfonnation set out above, Affiant has probable
    cause to betleve that the 577,471.00 seized by Kansas HLghway
    Patrol constltutes money or other things of value furnLshed or
    intended to be furnished in exchange for a contf,olled substance,
    or proceeds traceable to such an e*chaDge, or was used or
    intended to be used to facilLtate one or more vloLatlons of Title
    21, U.S.C. $ 841 et.seq. AccordlngLy, the property Is aubject to
    forfelture pursuant to Title 21, U.S.C- SS 853 and 881.




   sworn   to   and subscribed before me thts   34 u", ", Wlorr.
